DETAILED ACTION

This communication is in response to the Application filed on 29 December 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 


EXAMINER’S AMENDMENT
Attorney Deidra Ritcherson has agreed to the following amendments.

Please amend claim 1 as follows:


A computer-implemented method, comprising: 

electronically generating, by a device operatively coupled to one or more processors, an electronic first message sequence comprising messages involved in a conversation between a user and a conversation server; 

electronically generating, by the device, an electronic conversation graph indicating an association relationship between messages involved in a conversation between the user and the conversation server, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge; 

provide, by the device, an automatic reply of ones of the messages associated with the conversation server upon receiving ones of the messages associated with the user; 

in response to determining that the first message sequence is not matched in the conversation graph, updating, by the device, the electronic conversation graph with an electronic second message sequence, the electronic second message sequence being generated based on a knowledge library including expert knowledge that is associated with a topic of the conversation; 

determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing, wherein a first one of the messages differs in content from a second one of the messages, and wherein the determining the main idea comprises analyzing the first one of the messages and analyzing the second one of the messages, and determining the main idea based on the analyzing the first one of the messages and analyzing the second one of the messages; and 

provide, by the device, an automatic reply of one of the messages associated with the conversation server based on the determination of the main idea of the messages.

Please amend claim 10 as follows:

A system comprising: 

a memory that stores computer executable components; and 

a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 

at least one computer-executable component that: 

electronically generates an electronic first message sequence comprising messages involved in a conversation between a user and a conversation server; 

electronically generates an electronic conversation graph indicating an association relationship between messages involved in a conversation, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge; 

provides an automatic reply of ones of the messages associated with the conversation server upon receiving ones of the messages associated with the user; 

in response to a determination that the electronic first message sequence is not matched in the electronic conversation graph, updates the electronic conversation graph with an electronic second message sequence, the electronic second message sequence being generated based on a knowledge library including expert knowledge that is associated with a topic of the conversation; and 



provides an automatic reply of one of the messages associated with the conversation server based on the determination of the main idea of the messages.


Please amend claim 11 as follows:


The computer-implemented system of claim 10, wherein the at least one computer-executable component further: 

obtains the electronic second message sequence comprising messages involved in a conversation between the user and the knowledge library, an electronic first message in the electronic second message sequence being an answer to an electronic last message in the electronic first massage sequence.


Please amend claim 19 as follows:

A computer program product facilitating a conversational system based on machine learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 

generate an electronic first message sequence comprising messages involved in a conversation between a user and a conversation server; 

generate an electronic conversation graph indicating an association relationship between messages involved in a conversation, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge; 



in response to determining that the electronic first message sequence not being matched in the electronic conversation graph, updates the electronic conversation graph with an electronic second message sequence, the electronic second message sequence being generated based on a knowledge library including expert knowledge that is associated with a topic of the conversation; and 

determine a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing, wherein the determination of the main idea comprises: 

analysis of main ideas of multiple ones of the messages, wherein content of a first one of the messages differs from content of a second one of the messages; and 

determination of the main idea of the messages based on the analysis; and 

normalization of the messages into a uniform message based on the determination of the main idea; and 

provide an automatic reply of one of the messages associated with the conversation server based on the uniform message.  


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record include US 20160163311 (Crook et al.), US 10891348 (Cohen et al.), US 20190341039 (Bharadwaj), and US 20160359686 (Paramdehgleibi et al.).

Crook et al. discloses a computer-implemented method, comprising: electronically generating, by a device operatively coupled to one or more processors, an electronic first message sequence comprising messages involved in a conversation between a user and a conversation server (Crook et al., para [0026]. And, "The spoken language system 114, in the illustrated example, is running on a remote computing system such as a server that is illustrated as running in the "cloud" 110," Crook et al., para [0029].); electronically generating, by the device, an electronic conversation graph indicating an association relationship between messages involved in a conversation between the user and the conversation server (Crook et al., para [0046].); provide, by the device, an automatic reply of ones of the messages associated with the conversation server upon receiving ones of the messages associated with the user (Crook et al., para [0050].); in response to determining that the first message sequence is not matched in the conversation graph, updating, by the device, the electronic conversation graph with an electronic second message sequence, the electronic second message sequence being generated based on a knowledge library including expert knowledge that is associated with a topic of the conversation (Crook et al., para [0046]. Crook et al., fig. 5A(510), 

Crook et al., though, does not disclose wherein a first one of the messages differs in content from a second one of the messages, and wherein the determining the main idea comprises analyzing the first one of the messages and analyzing the second one of the messages, and determining the main idea based on the analyzing the first one of the messages and analyzing the second one of the messages.

Cohen et al. is cited to disclose determining, by the device, a main idea of the messages based on performing grammatical analysis of the messages employing natural language processing, wherein a first one of the messages differs in content from a second one of the messages, and wherein the determining tile main idea comprises analyzing t11e first one of the messages and analyzing the second one of the messages., and determining the main idea based on the analyzing the first one of the messages and analyzing tile second one of the messages (Cohen et al., col. 13, line 58 - col. 14, line1. Also, claim 1.); and provide, by the device, an automatic reply of one or the messages associated with the conversation server based on the determination of the main idea of the messages (Cohen et al., col. 11, lines 1-25.  And, claim 1.).

Neither Crook et al. nor Cohen et al. teach “electronically generating, by the device, an electronic conversation graph indicating an association relationship between messages involved in a conversation between the user and the conversation server, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge.”

Bharadwaj, para [0008], teaches a first node among the plurality of nodes in the dependency graph data structure identifies a first assistant method that includes a first prompt that requests a first parameter, and generating the one or more natural language outputs includes executing the first assistant method to generate a first natural language output including the first prompt. Determining the action to be performed by the computing service is performed by the automated assistant and is based upon an initial natural language input received at the computing device of the user and specifying a first parameter identified by a first directed edge in the dependency graph data structure, the first directed edge connects a first node that identifies a first assistant method that generates the first parameter and a second node that identifies a first action method that utilizes the first parameter, and conducting the human-to-computer dialog session between the user and the automated assistant includes bypassing generation of a natural language output to request the first parameter in response to determining that the first parameter is specified in the initial natural language input.
Bharadwaj, though, does not disclose “electronically generating, by the device, an electronic conversation graph indicating an association relationship between messages involved in a conversation between the user and the conversation server, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge.”

Paramdehgheibi et al., though, does not disclose “electronically generating, by the device, an electronic conversation graph indicating an association relationship between messages involved in a conversation between the user and the conversation server, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge.”

          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“electronically generating, by the device, an electronic conversation graph indicating an association relationship between messages involved in a conversation between the user and the conversation server, wherein the electronic conversation graph comprises a plurality of nodes and a plurality of directed edges, a message received from the conversation server being represented by a node and a message received from the user being represented as an edge.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659